DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 5/4/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 10, 13, 15, 22, 28, 47, 55, and 59 have been amended.
	Claims 75-76 have been added.
	Claims 2-4, 7-9, 11-12, 14,17-21, 23-27, 29-32, 34-36, 38-42, 44-46, 48-54, 56-58, 60, 62, 64-69, and 71-74 have been canceled.

Remarks drawn to rejections of Office Action mailed 2/4/21 include:
102(a)(1) rejection over Collin et al.: which has been overcome by applicant’s amendments and has been withdrawn.
102(a)(1) rejection over US 7,199,105: which has been overcome by applicant’s amendments and has been withdrawn.
102(a)(1) rejection over US 7,199,105: which has been overcome by applicant’s amendments and has been withdrawn.
An action on the merits of claims 1, 5-6, 10, 13, 15-16, 22, 28, 33, 37, 43, 47, 55, 59, 61, 63, 70, and 75-76 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 10, 13, 15, 22, 28, 33, 37, 43, 47, 61, 63, 70, and 76 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO18/161,979.

    PNG
    media_image1.png
    322
    560
    media_image1.png
    Greyscale

These compounds are seen to anticipate the instant compounds wherein the instant variables are seen to be: R8 is CH3 in compounds 1 and 2 and H in compounds 3 and 4; n is 1; R9 is alkyl; p is 1; A is 
    PNG
    media_image2.png
    93
    94
    media_image2.png
    Greyscale
where one of R3 and R4 is H and the other is alkyl (methyl), R2 is –ORA where RA is H in compounds 2 and 4 and alkyl (methyl) in compounds 1 and 3; P is H; and R1 is –SRA where RA is a substituted alkyl. Further, the compounds are taught to be used in pharmaceutical compositions and in methods of being used as antibacterial and antiprotozoal substances (see abstract and examples). 

Claim(s) 1, 50, 6, 10, 13, 15, 22, 33, 37, 43, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0043248.
‘248 discloses the compound:
    PNG
    media_image3.png
    151
    201
    media_image3.png
    Greyscale
which is seen to anticipate the instant compounds wherein R1 is alkenyl; the P-groups are protecting groups; and all of A, R8, n, p, and R9 are substantially overlapping in the claimed scope. 

Allowable Subject Matter
Claims 16, 55, 59, and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623


/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623